DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 17-20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al, US Patent Application Publication 2017/0053912 in view of Clark et al, US Patent 2012/0083127 (as cited in previous Office Action).

Regarding claim 1, Chiang teaches a method of manufacturing a semiconductor device, comprising disposing two or more fins 602A/602B (figures 11A 11B) or 1804 (figure 26) each having an initial fin profile on a substrate (figure 26); growing a sacrificial oxide layer on a gate region of a first fin and a second fin of the two or more fins (oxidation process, [0042 and 0091]); etching the sacrificial oxide layer on the 2202 for the first and second fins (etching or cleaning, [0042 and 0091] and figure 28).

Chiang fails to teach continue trimming the gate regions of the first and second fins by repeating the growing and the etching of  the first and second fins, wherein a number of repetitions of the growing and the etching for the first fin and the second fin is different.

	Clark teaches continue trimming the gate regions of the first and second fins by repeating the growing and the etching of the first and second fins (figure 1, step 20, which is a loop between oxidation and/or nitridation and oxide, nitride, or oxynitride removal) because it is generally known in the art that the oxidation deposition and etching step may be repeat to produce fins of a desired width. Further, since [0041] of Chiang teaches that the fins may be trimmed in different amounts, with some fins being trimmed and other not being trimmed at all, combining these teaching would then teach the limitation of “…a number of repetitions of the growing and the etching for the first fin and the second fin is different….” Since some fins would be trimmed more or less times than other fins.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clark with that of Chiang 

Regarding claim 2, the combined references teach after trimming (taught by Clark), disposing a gate structure 902 comprising a gate dielectric layer 802 and a gate electrode layer 904 in the gate region between the source and drain 2802 that are end portions of the fins (figure 28).

Regarding claim 4, Chiang in view of Clark teaches the two or more fins include a third fin that is not subject to the growing and the etching and is not trimmed, and wherein the two or more fins include a fourth fin that is subject to the growing and the etching but is not subject to repeating the growing and the etching (Note: Chiang teaches a plurality of fins in which the fins may be trimmed in different amounts, with some fins being trimmed and other not being trimmed at all in [0041]. Therefore, combining this teaching with Clark would meet the limitations of this claim).

Regarding claim 5, Chiang in view of Clark teaches a first FinFET device comprises the first fin of the two or more fins, and repeating the growing and the etching to trim the first fin produces a final fin profile for the first fin, and wherein the final fin profile of the first fin compared to the initial fin profile of the first fin is configured to increase a threshold voltage for the first FinFET device, between 50 mV and 60mV (Note:  MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.)

Regarding claims 7 and 8, Chiang in view of Clark teaches an isolation insulating layer (Chiang, 402, figure 26) is disposed on a top surface of the substrate and surrounds the two or more fins, wherein the etching removes the isolation insulating layer surrounding the two or more fins, and wherein a height of the first fin measured from a top surface of the first fin to a top surface of the isolation insulating layer disposed around the first fin is substantially maintained between the initial fin profile of the first fin and the final fin profile of the first fin (Note: Chiang teaches that performing a oxidating/etching process in figures 26 and 27 results in the height of the first fin measured from a top surface of the first fin to a top surface of the isolation insulating layer disposed around the first fin is substantially the same. Therefore, it would have been obvious to one of ordinary skill in the art that performing an additional etch would not change this height measurement as well), wherein the final fin profile of the first fin includes a kink shape connecting a sidewall of each fin to a top surface of 

Ching and Clark fail to teach the shape is a stair shape having two more stairs.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 6 and 9, Clark teaches parameters of a fin profile of each fin of the two or more fins at the gate region includes a first width of the fin at a top indicator level, a second width of the fin at a middle indicator level, and a third width of the fin at a bottom indicator level, and wherein at least one of the first width, the second width, or the third width of the final fin profile of the first fin at the gate region is smaller than a W0, at the gate region, and trimming the first fin provides a first difference in the first width between the initial fin profile of the first fin and the final fin profile of the first fin; a second difference in the second width between the initial fin profile of the first fin and the final fin profile of the first fin; and a third difference in the third width between the initial fin profile of the first fin and the final fin profile of the first fin, wherein the third difference is larger than the second difference, and wherein the second difference is larger than the first difference (Note: since Clark teaches the width at the top, middle, and bottom of the fins is the same, the top, middle, and bottom indicator levels would all be the same, which is W1 or W2, which are smaller than W0. See figures 2A-2E).

Regarding claim 17, Chiang teaches a method of manufacturing a semiconductor device, comprising providing a fin structure by disposing two or more fins 602A/602B (figures 11A 11B) or 1804 (figure 26) having an initial fin profile on a substrate; growing a sacrificial oxide layer on the two or more fins (oxidation process, [0042 and 0091]), wherein the sacrificial oxide layer is grown on at least on a middle region between both end regions of each one of the two or more fins; etching the sacrificial oxide layer of the two or more fins to trim the two or more fins and to generate a next fin profile 2202 for each one of the two or more fins (etching or cleaning, [0042 and 0091]); and forming gate structures over the middle region of the two or more fins, respectively (block 1726 in forming a replacement gate in figure 17, which is discussed in [0101] and shown in figure 30).



Clark teaches continue trimming the at least middle region of the two or more fins by repeating the growing and the etching to the two or more fins (figure 1, step 20, which is a loop between oxidation and/or nitridation and oxide, nitride, or oxynitride removal) because it is generally known in the art that the oxidation deposition and etching step may be repeat to produce fins of a desired width. Further, since [0041] of Chiang teaches that the fins may be trimmed in different amounts, with some fins being trimmed and other not being trimmed at all, combining these teaching would then teach the limitation of “..a number of repetitions of the growing and the etching for at least two fins of the two or more fins is different …”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clark with that of Chiang because it is generally known in the art that the oxidation deposition and etching step may be repeat to produce fins of a desired width.

Regarding claims 18 and 19, Chiang in view of Clark teaches a first FinFET (nFET, Chiang) device comprises a first fin of the two or more fins and a second FinFET device (pFET, Chiang) comprises a second fin of the two or more fins, and wherein as taught by Clark) to produce a final fin profile for the first fin and the second fin (as taught by Chiang and Clark), and wherein the final fin profile is configured to generate different threshold voltages for the first FinFET device and the second FinFET device, wherein the final fin profile of the first fin compared to the initial fin profile of the first fin is configured to generate: a threshold voltage increase for the first FinFET device (Note:  MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.)

Regarding claim 20, Chiang in view of Clark teaches an isolation insulating layer (Chiang, 402, figure 26) is disposed on a top surface of the substrate and surrounds the two or more fins, wherein the final fin profile of the two or more fins includes one or more kink shapes connecting a sidewall of each fin to a top surface of the isolation . (Note: Chiang teaches that performing an oxidating/etching process in figures 26 and 27 results in the height of the first fin measured from a top surface of the first fin to a top surface of the isolation insulating layer disposed around the first fin is substantially the same. Therefore, it would have been obvious to one of ordinary skill in the art that performing an additional etch would not change this height measurement as well).

Ching and Clark fail to teach the shape is a stair shape having two more stairs.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



Regarding claim 24, Chiang teaches the etching comprises wet etching, and wherein the wet etching is performed using a dilute HF plus deionized O3 water etchant [0041], and wherein the oxidizing is performed by ozone treatment [0041].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Clark as applied to claims is above, and further in view of Ando et al, US Patent 2017/0005090 (as cited in previous Office Action).

Regarding claim 22, Chiang and Clark fail to teach prior to growing and etching, growing epitaxial layers at end regions of the two or more fins to generate source and drain regions; and growing an interlayer dielectric layer 504 on the epitaxial layers of source and drain regions.

Ando teaches prior to growing and etching, growing epitaxial layers 602 at end regions of the two or more fins to generate source and drain regions; and growing an interlayer dielectric layer 504 on the epitaxial layers of source and drain regions (figure 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ando with that of Chiang and Clark because it is generally known in the art that the fin in the channel region may also be trimmed in order to fit the semiconductor device design specification if necessary.

Allowable Subject Matter

Claims 13-16 and 21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 13, the prior art fails to anticipate or render obvious the claimed invention including “…continue trimming the first region of the first fin and the second fins by repeating the wet etching and the oxidizing of the first fin and the second fin, wherein a number of repetitions of the wet etching and the oxidizing for the first fin and the second fin is different…” in combination with the remaining limitations. Claims 14-16 and 21 are dependent upon claim 13 and are therefore allowable.




Response to Arguments

Applicant's arguments filed March 15, 2021 with respects to independent claims 1 and 17 have been fully considered but they are not persuasive. 

In response to Applicant’s argument concerning claim 1, Examiner maintains the rejection of this claim using the previously cited prior art for the following reasons:

While Applicant has argued that the reference of Clark (and Chiang) does not discloses continued trimming of the gate region, it is noted that the reference of Clark teaches a method of forming a fine pattern on a substrate, which includes the continual trimming of the substrate repeating the growing and etching process, as shown in figure 1 (and disclosed in the abstract). Further, the reference of Clark then teaches that one use for this fine patterned fin structure is shown in figure 4, where a gate insulating layer 206a and gate electrode 203 is placed over the fin. Also, the reference of Chiang teaches using the fin structures to form a gate region in figure 30, as stated in the previous Office Action. Therefore, it would have been obvious to one of ordinary skill in the art that the disclosed invention of Clark may be used to form fins in a gate region as well. Further, it is also noted that the reference of  Dreeskornfeld has been cited for claim 14 to teach that trimming of the fin may be selectively performed in the channel region of the fin (and not at the ends) instead of etching the entire length of the fin, which is taught by the reference of Clark.

Therefore, the rejection of claim 1 under 35 USC 103 as being unpatentable over the cited prior art of record is maintained. 

In response to Applicant’s argument concerning claim 17, Examiner maintains the rejection of this claim using the previously cited prior art for the following reasons:

Figure 30 of Chiang discloses forming a gate electrode (gate structure 1502) on middle portions of fins (labeled 1804 in figure 29). Further, as stated above, the reference of Clark teaches a method of forming a fine pattern on a substrate, which includes the continual trimming of the entire substrate fins by repeating the growing and etching process, which would meet the limitation of etching at least the middle region of the fin.

Therefore, the rejection of claim 17 under 35 USC 103 as being unpatentable over the cited prior art of record is maintained. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899